           Case 1:19-cr-00875-LTS Document 15 Filed 01/30/20 Page 1 of 1
                                           U.S. Department of Justice

                                                           United States Attorney
                                                           Southern District of New York
                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007

                                                           January 30, 2020
BY ECF
Hon. Laura Taylor Swain
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

        Re:      United States v. Darrius Christopher, 19 Cr. 875 (LTS)

Dear Judge Swain:

        The Government writes to request, with the consent of the defendant, that the Court so-
order the attached proposed protective order. The proposed order will enable the Government to
produce information such as 911 calls that have sensitive information contained therein.

        In addition, the parties request that the Court adjourn the status conference currently
scheduled for February 4, 2020 for approximately four weeks or at a date convenient for the
Court. 1 This will enable the parties to discuss a potential disposition to this matter and for the
Government to produce the additional discovery. To the extent the Court agrees to adjourn the
conference, the Government requests that time be excluded until the date of the next conference.
The defendant does not object to that request.

        The Government is available to address any questions the Court may have.


                                                           Respectfully submitted,
                                                           GEOFFREY S. BERMAN
                                                           United States Attorney for the
                                                           Southern District of New York


                                                       By: /s/                           .
                                                           Ryan B. Finkel / Mollie Bracewell
                                                           Assistant United States Attorneys
                                                           (212) 637-6612 / 2218


cc:     Steven Brill, Esq. (by ECF)

1
 The defendant has suggested February 27, 2020 in the afternoon or any time on March 2, 2020. Either would work
for the government.
